 

Exhibit 10.1

SCIENTIFIC ADVISORY BOARD CHAIRMAN AGREEMENT

This Scientific Advisory Board Chairman Agreement (this “Agreement”) dated as of
January 26, 2007 (the “Effective Date”) is by and between ArQule, Inc. (the
“Company”) located at 19 Presidential Way, Woburn, MA 01801 and Chiang J. Li,
M.D. (the “Consultant”).

W I T N E S S E T H

WHEREAS, the Company is engaged in scientific research, development and
production of pharmaceutical products, specifically anticancer compounds which
are designed to target specific cell control pathways (the “Field”);

WHEREAS, the Consultant has extensive expertise in the Field, and the Company
seeks to benefit from the Consultant’s expertise; and

WHEREAS, the Company desires to have the Consultant serve as the chairman of the
Company’s Scientific Advisory Board (the “SAB”) and the Consultant wishes to
perform advisory services in the Field for the Company;

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, effective as of the Effective Date, the Company and the
Consultant agree as follows:

1.             Scientific Advisory Board.  The Consultant shall serve on the
Company’s SAB as its chairman, advising the Company with respect to matters
related to the Field, upon the terms and conditions hereinafter set forth.  The
Consultant shall be engaged by the Company for the exchange of ideas only and
shall not direct or conduct research for or on behalf of the Company.

2.                                       Services.

2.1.          SAB Duties.  The Consultant’s duties shall include:  (i) attending
and serving as chair of  SAB meetings; (ii) providing scientific advice
regarding the Company’s product lines, the general direction of its research
programs, recruitment of personnel, and techniques used in research in the
Field; and (iii) generally advising the Company in its efforts to produce,
develop, and market products in the Field.

2.2.          Consulting Duties.  Upon request by the Company, and at times
mutually agreed upon by the Company and the Consultant, the Consultant shall
devote additional consulting time annually to provide services to the Company
pursuant to this Agreement.

2.3.          Services.  The services set forth in Articles 1 and 2 shall be
referred to as the “Services.”

1


--------------------------------------------------------------------------------


3.             Term and Termination.

3.1.         Term.  The Consultant shall commence rendering the Services on the
Effective Date and, unless earlier terminated as provided in Section 3.2 hereof,
shall continue for a term of one year (the “Period of Service”).  This Agreement
may be extended for additional one year periods upon the written agreement of
both parties.

3.2.         Termination.  Either the Company or the Consultant may, without
prejudice to any right or remedy it may have due to any failure of the other
party to perform obligations under this Agreement, terminate the Period of
Service upon 30 days prior written notice to the other party for any or no
reason.  Notwithstanding the foregoing, the Company may terminate the Period of
Service, effective immediately upon receipt of written notice, if the Consultant
breaches or threatens to breach any provision of Sections 5, 6, 7 or 8 of this
Agreement.

3.3          Effect of Termination.  In the event of a termination of this
Agreement pursuant to this section, the parties shall not enter into any new
agreements or financial arrangements with respect to the subject matter hereof
from the date of termination until the next anniversary date of the Effective
Date.  Upon termination all accrued payments as of the date of the notice of
termination will be paid by the Company.

3.4.         Survival.  The following provisions shall survive the expiration or
termination of this Agreement:  Sections 3.3, 5, 6, 7, 8, 11.1, 11.3 and, 11.5.

4.             Compensation.

4.1.         Stock Options.  As compensation for the Services rendered by
Consultant during the Period of Service, the Company shall grant to the
Consultant an option (the “Option”) to purchase 12,500 shares of the Company’s
Common Stock, $0.01 par value per share (the “Common Stock”), pursuant to the
Company’s Amended and Restated 1994 Equity Incentive Plan (the “Plan”) and in
accordance with the terms set forth in the form of Option Certificate, attached
hereto as Exhibit A.The exercise price of the Option will be set at the closing
price of ArQule stock on the date of grant.  The Option will be fully vested and
exercisable as of the date of grant, and Consultant shall have until the
expiration of the term of the Option to exercise the Option.  In the event that
the Period of Service is extended by mutual agreement of the parties, Consultant
may be granted additional stock options.

4.2.         Reimbursement of Expenses. The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred in connection with
or related to the performance of Services under this Agreement.  Within 30 days
following the end of each month, Consultant shall submit to Company his expense
reports, and the Company shall issue a check for the applicable amount within 30
days following receipt of such reports or otherwise in accordance with the
Company’s standard payment cycle.  Notwithstanding the foregoing, the Company
shall not reimburse expenses in excess of one thousand dollars ($1,000) without
its prior written approval.

2


--------------------------------------------------------------------------------


4.3.          Taxes, Benefits and Independent Contractor. The Consultant shall
be responsible for all tax obligations associated with the receipt of fees and
other consideration from the Company, including the grant of options referred to
in Section 4.1, and shall not be entitled to any benefits, coverages or
privileges made available to employees of the Company, including without
limitation, unemployment, worker’s compensation, or medical insurance benefits
or social security or pension payments.  The Consultant shall be an independent
contractor and not an employee of the Company.

4.4           Fair Market Value.  The Company and Consultant acknowledge and
agree that the consideration set forth in this Section 4 represents the fair
market value for the Services to be rendered under this Agreement, and no amount
payable hereunder is intended to constitute a payment for the inducement of
patient referrals, the purchase, lease or order of any item or service, or the
recommending or arranging for the purchase, lease or order of any item or
service.

5.             Confidential Information and Proprietary Materials.

5.1.          Confidential Information.

5.1.1.       Definition of Confidential Information.  “Confidential Information”
shall mean any technical or business information furnished by the Company to the
Consultant in connection with this Agreement or developed by the Consultant in
the course of performing the Services.  Such Confidential Information may
include, without limitation:

(a)           inventions, trade secrets, discoveries and computer programs,
including any improvements or modifications thereto;

(b)           engineering, research, development and design projects, data,
designs, drawings and specifications;

(c)           manufacturing, development and other technical processes,
applications, methods, apparatus and equipment;

(d)           business information such as lists of approved components and
sources, price lists, product costs, production schedules, business plans, sales
information, profit and loss information, and customer and collaborator lists;
and

(e)           any and all information, materials and other items supplied by
third parties to the Company (or generated by the Company for third parties)
under an obligation of confidentiality).

Confidential Information is contained in various media, including without
limitation patent applications, computer programs in object and/or source code,
flow charts and other program documentation, manuals, plans, drawings, designs,
technical specifications, laboratory notebooks, supplier and customer
information, internal financial data, and other documents and records of the
Company, whether or not in writing and whether or not labeled or identified as
confidential or proprietary.

3


--------------------------------------------------------------------------------


5.1.2.       Obligations.  During the Period of Service and thereafter, the
Consultant shall:

                                                (a)           maintain all
Confidential Information in strict confidence and not publish, disclose or
otherwise make available to any third party, other than employees of the
Company, any Confidential Information, except as expressly authorized in writing
by the Company;

                                                (b)           use all
Confidential Information solely for the purpose of providing the Services as
requested by the Company, in accordance with any Company policies regarding the
protection of Confidential Information, and not use any Confidential Information
for Consultant’s own benefit or for the benefit of any person or business entity
other than the Company; and

                                                (c)           reproduce the
Confidential Information only to the extent necessary for providing the Services
as requested by the Company, with all such reproductions being considered
Confidential Information.

5.1.3.     Exceptions.  The obligations of the Consultant under Section 5.1.2.
above shall not apply to the extent that the Consultant can demonstrate by clear
and convincing evidence that the Confidential Information in question:

                                                (a)           is or has become
generally known within the Company’s industry through no fault of Consultant;

                                                (b)           was known to
Consultant at the time it was disclosed by the Company, as evidenced by
Consultant’s written records at the time of disclosure; or

                                                (c)           was developed
independently by Consultant and not under the auspices of the Company or any
other employer of Consultant;

                                                (d)           was lawfully and
in good faith made available to Consultant by a third party who did not derive
it from the Company and who imposes no obligation of confidence on Consultant;
or

                                                (e)           is required to be
disclosed to comply with applicable laws or regulations, or with a court or
administrative order, provided that the Company receives prior written notice of
such disclosure and that the Consultant takes all reasonable and lawful actions
to obtain confidential treatment for such disclosure and, if possible, to
minimize the extent of such disclosure.

5.2.          Proprietary Materials.

5.2.1.       Definition of Proprietary Materials.  “Proprietary Materials” shall
mean any tangible chemical, biological, or physical research materials furnished
by the Company to the Consultant in connection with this Agreement or developed
by the Consultant in the

4


--------------------------------------------------------------------------------


course of performing the Services, including without limitation any and all
reagents, substances, chemical compounds, subcellular constituents, cells or
cell lines, organisms and progeny, and mutants, as well as any and all
derivatives or replications derived from or relating to such materials.  In the
case of biological materials, Proprietary Materials shall also include other
materials ordinarily engendered by the original materials, including without
limitation any progeny derived from a cell line (including naturally occurring
mutants), monoclonal antibodies produced by hybridoma cells, DNA or RNA
replicated from isolated DNA or RNA, recombinant proteins produced by a cell
line, recombinant proteins produced through use of isolated DNA or RNA, and
substances routinely purified from any source material included in the original
materials.

5.2.2.       Limited Use.  The Consultant shall use Proprietary Materials solely
for the purpose of providing the Services as requested by the Company, or as
expressly authorized in writing by the Company.  The Consultant shall use the
Proprietary Materials only in compliance with all applicable governmental laws
and regulations, and not for any in vivo experiments on human subjects.

5.2.3.       Limited Disposition.  The Consultant shall not transfer or
distribute any Proprietary Materials to any third party without the prior
written consent of the Company.

5.3.          Return of Confidential Information and Proprietary Materials. 
Upon the termination or expiration of this Agreement, or earlier at the request
of the Company, the Consultant at the instruction of the Company shall either
return to the Company or destroy all originals, copies, and summaries of
documents, materials, and other tangible manifestations of Confidential
Information and Proprietary Materials in the possession or control of the
Consultant, and shall not retain any copies of the same.

5.4.          Survival of Obligations. The obligations set forth in this Article
5 shall remain in effect for a period of ten (10) years after termination of
this Agreement, except that the obligations of the Consultant to return or
destroy Confidential Information and Proprietary Materials shall survive until
fulfilled.

6.             Intellectual Property.

6.1.          Definition of Intellectual Property. “Intellectual Property” shall
mean any and all Confidential Information, Proprietary Materials, inventions,
developments, data, discoveries, improvements, ideas, concepts, computer
programs, algorithms, work product, protocols, systems and related
documentation, and any other works of invention or authorship (whether or not
patentable, copyrightable, or entitled to or eligible for other forms of legal
protection) including any and all related patents, copyrights, trademarks, trade
names, and other industrial and intellectual property rights and applications
therefor, in the United States and elsewhere, that the Consultant during the
Period of Service or thereafter, either solely or jointly with others, and
whether during normal business hours or otherwise, has conceived, devised,
written, invented, discovered, developed, or reduced to practice or tangible
medium (whether alone, jointly with others, or under the Consultant’s direction)
in the course of providing the Services, or which arise out of the Services or
from Confidential Information or Proprietary

5


--------------------------------------------------------------------------------


Materials including but not limited to those which (i) result from tasks
assigned to the Consultant by the Company, or (ii) are funded by the Company, or
(iii) result from use of the premises owned, leased or contracted for by the
Company.

6.2.          Disclosure and Records.  The Consultant shall promptly disclose to
the Company any and all Intellectual Property.  The Consultant shall maintain
adequate records (whether written, electronic, or otherwise) to document the
Intellectual Property, including without limitation the conception and reduction
to practice of all inventions, and shall make such records available to the
Company upon request.  The Company shall have sole ownership of all such
records.

6.3.          Ownership.  The Consultant acknowledges and agrees that all
Confidential Information and Proprietary Materials that are provided by the
Company to the Consultant under this Agreement are and shall remain the
exclusive property of the Company or the third party entrusting such
Confidential Information or Proprietary Materials to the Company.  The
Consultant acknowledges and agrees that any Intellectual Property is and shall
be the exclusive property of the Company.  The Consultant hereby assigns,
conveys, and grants to the Company all of the Consultant’s right, title, and
interest in and to the Intellectual Property and any and all patents, patent
applications, and copyrights relating to the Intellectual Property.  Upon
request, the Consultant shall cooperate with the Company, at the expense of the
Company, in obtaining legal protection for the Intellectual Property including
confirmation of ownership.  The Consultant agrees to execute all documents that
the Company may reasonably request in order to perfect its rights in the
Intellectual Property; in the event that the Consultant should fail or refuse to
execute such documents within a reasonable time, the Consultant hereby appoints
the Company attorney-in-fact to execute and deliver any such documents on the
Consultant’s behalf.

6.4.          Third-Party Intellectual Property.  The Consultant acknowledges
that the Company does not desire to acquire any trade secrets, know-how,
confidential information, or other intellectual property that the Consultant may
have acquired from or developed for any third party unrelated to Company or
Consultant. (“Third-Party IP”).  The Consultant agrees that in the course of
providing the Services, the Consultant shall not improperly use or disclose any
Third-Party IP, including without limitation any intellectual property of (i)
any former or current employer, (ii) any person for whom the Consultant has
performed or currently performs consulting services, or (iii) any other person
to whom the Consultant has a legal obligation regarding the use or disclosure of
such intellectual property.

6.5.          Compliance with the Company’s Third-Party Obligations.  Consultant
acknowledges that the Company from time to time may have agreements with other
persons or with the United States Government, or agencies thereof, that impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work.  The Consultant agrees to be bound by all such obligations and
restrictions that are known to Consultant and to take all action necessary to
discharge the obligations of the Company under such agreements.

6


--------------------------------------------------------------------------------


6.6.          Unfunded Publications and Intellectual Property.  Except as
otherwise provided herein, the Company shall have no rights by reason of this
Agreement in any publication, invention, discovery, improvement, or other
intellectual property, which is developed as a result of a program of research
not financed, in whole or in part, by funds provided by or under the control of
the Company.  The Company also acknowledges and agrees that it will not obtain
any right, priority or advantage as a result of the consultancy created by this
Agreement in gaining access, whether by license or otherwise, to any proprietary
information or intellectual property that arises from any research undertaken by
the Consultant in Consultant’s capacity as an employee any unrelated third
party.

7.             Noncompetition.

7.1.         No Third Party Conflict of Interest.  The Consultant represents and
warrants that, as of the Effective Date, Consultant is not party to any
agreement that (a) would constitute a conflict of interest with this Agreement,
(b) would prevent Consultant from carrying out Consultant’s obligations to the
Company under this Agreement or (c) would be breached by Consultant as a result
of carrying out Consultant’s obligations hereunder (such agreement as described
under subsections (a) (b) or (c) is hereinafter termed a “Conflicting
Agreement”).  During the Period of Service, the Consultant agrees not to enter
into any Conflicting Agreement.  If the Consultant should enter into any
Conflicting Agreement in breach of the foregoing sentence, the Company shall
have the right to immediately terminate this Agreement.

7.2.          Non-Compete in Field.  The Consultant agrees that during the
Period of Service the Consultant shall not become employed by, serve as a member
of a scientific advisory board (or comparable organization) of, render services
to, or act on behalf of, directly or indirectly, own, manage, operate, join,
control, finance, consult to, advise or participate in ownership, management,
operation, control or financing of, or be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise
with, or allow Consultant’s name to be used in any annual report, quarterly
report, private placement memorandum or advertisement of, or solicit or attempt
to solicit business on behalf of any person or other enterprise other than the
Company on matters relating to the Field, except to the extent permitted under
that certain Separation Agreement and General Release by and between the parties
of even date herewith.

7.3           Disclosure of Potential Conflicts.  Consultant has disclosed on
the attached Schedule 7.3 all present (and during the Period of Service
Consultant shall promptly disclose to the Ethics Officer of the Company any
subsequent) actual or potential conflicts between this Agreement and any other
agreements under which Consultant owes any duties or obligations, including any
agreements or understandings that Consultant has with any person or firm
relating to the Field of Interest.

7.4           Disclosure of Agreement.  The parties contemplate that Consultant
is or will be employed by Boston Biomedical, Inc., and in conjunction with the
foregoing, Consultant agrees to promptly inform Boston Biomedical, Inc (or any
subsequent employers) of the existence and terms of this Agreement and
Consultant’s responsibilities hereunder.

7


--------------------------------------------------------------------------------


The Company reserves the right to inform Boston Biomedical, Inc (or any
subsequent employers) of the existence and terms of this Agreement and
Consultant’s representations, responsibilities and obligation hereunder.

8.             Non-Solicitation.  The Consultant agrees that during the Period
of Service of this Agreement and thereafter for a period of one (1) year, the
Consultant shall not, directly or indirectly, (i) solicit, divert, or take away,
or attempt to take away, the business or patronage of any actual or prospective
clients, customers, or accounts of the Company, or (ii) recruit, solicit, or
hire any employee or consultant of the Company, or induce or attempt to induce
any employee or consultant of the Company, to discontinue his or her
relationship with the Company, except to the extent permitted under that certain
Separation Agreement and General Release by and between the parties of even date
herewith.

9.             Research Agreement, Separation Agreement and General Release. 
Regardless of any other provision of this Agreement, it shall not be a violation
of any provision of this Agreement for Consultant to take any action authorized
or allowed pursuant to either the Research Agreement between the Company and
Boston Biomedical, Inc. dated January 26, 2007 or the Separation Agreement and
General Release Agreement between the Company and Consultant dated January 26,
2007.

10            Publicity.   The Consultant consents to the use by the Company of
his name and likeness in written materials or oral presentations to current or
prospective customers, investors or others, provided that such materials or
presentations accurately describe the nature of the Consultant’s relationship
with or contribution to the Company.  The Company will submit to Consultant for
his approval prior to use, which approval will not be unreasonably withheld, all
materials which use Consultant’s name or likeness or which imply his approval.

11.           Compliance with Law.   This Agreement shall be construed to the
fullest extent possible to be in compliance with and permitted by all U.S.,
non-U.S., state or other local laws, statutes, rules and regulations.  If a
Triggering Event (as defined below) occurs after the date hereof, the parties
agree that they shall amend this Agreement solely to the extent necessary to
comply with the item giving rise to the Triggering Event and in a manner that
shall preserve the underlying economic and financial arrangements between the
parties with the least changes to the parties’ expectations hereunder.  For
purposes of this Section 10, a “Triggering Event” shall mean any U.S., state or
local governmental agency, or any other non-U.S. local governmental agency, or
any court or administrative tribunal, passing, issuing or promulgating any law,
final rule, final regulation, or rendering from an evidentiary proceeding any
order, decision or judgment (including but not limited to those relating to any
final regulations promulgated under applicable anti-kickback or self-referral
statutes) which in the good faith and reasonable judgment of a party hereto
materially and adversely affects such party’s licensure or certification,
ability to obtain any material benefit hereunder or under any payment program to
which it is a party or ability to perform a material obligation hereunder.  If
the parties in good faith cannot agree on a necessary amendment under this
Section 11 within thirty (30) days of the Triggering Event, then this Agreement
shall terminate without further action on the 30th day.

8


--------------------------------------------------------------------------------


12.           Miscellaneous.

11.1.        Notices.  All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given upon the date of receipt if delivery
by hand, recognized national overnight courier, or confirmed facsimile
transmission, or upon the date sent if mailed by registered or certified mail,
return receipt requested, postage prepaid, to the following addresses or
facsimile numbers:

If to Company:

 

ArQule, Inc.

 

 

 

 

19 Presidential Way

 

 

 

 

Woburn, MA 01801

 

 

 

 

Tel: 781-994-0300

 

 

 

 

Fax: 781-994-0587

 

 

 

 

Attn: General Counsel

 

 

 

If to Consultant:  to the address set forth in the first paragraph of this
Agreement.

Each party may change its designated address and facsimile number by notice to
the other party in the manner provided in this Section.

12.2.   Amendment and Waiver.  This Agreement may be modified, amended, or
supplemented only by means of a written instrument signed by both parties.  Any
waiver of any rights or failure to act in a specific instance shall relate only
to such instance and shall not be construed as an agreement to waive any rights
or fail to act in any other instance, whether or not similar.

12.3.   Governing Law.  This Agreement and all disputes and causes of action
between the parties (in contract, warranty, tort, strict liability, by statute
or otherwise) shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts applicable to contacts made and to be
performed entirely within such jurisdiction and without giving effect to its
choice or conflict of laws rules or principles.

12.4.   Severability.  In the event that any provision of this Agreement shall,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
had not been included herein.  To the extent this Agreement may be construed in
accordance with the laws of any state that limits the assignability to the
Company of certain inventions, this Agreement shall be interpreted not to apply
to any such invention that a court rules or the Company agrees is subject to
such state limitation.

12.5.   Equitable Relief.  The Consultant acknowledges that the restrictions
contained in this Agreement are necessary for the protection of the business and
goodwill of the

9


--------------------------------------------------------------------------------


Company and are reasonable for such purpose.  The Consultant agrees that any
breach of the Consultant’s obligations under this Agreement will cause
irreparable harm to the Company.  Therefore, in addition to any other remedies
that may be available to the Company, the Company may apply for and obtain
immediate injunctive relief if any court of competent jurisdiction to restrain
the breach or threatened breach of, or otherwise to specifically enforce, any
obligations of the Consultant under this Agreement.

12.6.   Entire Agreement.  This Agreement, which includes all of the terms and
conditions hereunder, and all appendices, schedules, exhibits, or riders
attached hereto, is intended to be the exclusive and final statement of the
terms and understandings relative to the subject matter hereof, merging herein
and superseding all negotiations and prior written or oral agreements between
the parties as to the subject matter hereto.  There are no promises,
representations or understandings made in connection with this Agreement or
contemporaneous with the execution hereof, except as set forth in this
Agreement.

12.7.   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

12.8   Headings.  All headings in this Agreement are for convenience only and
shall not affect the meaning of any provision hereof.

12.9.   Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective lawful successors, assigns, heirs,
and personal representatives.

12.10.   Assignment.  This Agreement may not be assigned by either party without
the prior written consent of the other party, except that the Company may assign
this Agreement to an affiliate or in connection with the merger, consolidation,
or sale of all or substantially all of its business or assets relating to this
Agreement.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

CONSULTANT

ARQULE, INC.

 

 

 

 

 

 

By:

/s/ Chiang J. Li, M.D. 

 

 

By:

/s/ Peter S. Lawrence

 

 

Name:

Chiang J. Li, M.D.

 

 

 

Title: Executive Vice President, Chief Business

Officer, General Counsel and Secretary

 

 

 

 

 

 

Date: January 26, 2007

Date: January 26, 2007

 

11


--------------------------------------------------------------------------------


SCHEDULE 7.3 TO THE

SCIENTIFIC ADVISORY BOARD CHAIRMAN AGREEMENT

Any actual or potential conflicts between this Agreement and any other
agreements under which Consultant owes any duties or obligations, including any
agreements or understandings that Consultant has with any person or firm
relating to the Field:

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                                        

                                                                                                                                                                                   

 

12


--------------------------------------------------------------------------------


EXHIBIT A

STOCK OPTION CERTIFICATE

1


--------------------------------------------------------------------------------